          Case 1:19-cv-03099-ABJ Document 11-1 Filed 04/09/20 Page 1 of 1


 ELLIS POLLARD
 Plaintiff

 v.                                                           Civil Action No.:19-cv-3099-ABJ

 DISTRICT OF COLUMBIA
 Defendant.


                                      [PROPOSED] ORDER

      Upon consideration of the Parties’ Joint Meet and Confer Statement, and the entire record

herein, it is hereby ORDERED as follows:

          Any amended pleadings or the joinder of additional parties shall be filed by July 14,
           2020.

          Initial disclosures shall be exchanged by May 15, 2020.

          Plaintiff’s Rule 26(a)(2) Expert Disclosures shall be filed by September 1, 2020.

          Defendant’s Rule 26(a)(2) Expert Disclosures shall be filed by October 15, 2020.

          Requests for Admissions shall be served by November 15, 2020.

          Fact discovery shall close on December 10, 2020.

          Any dispositive motions shall be filed no later than February 8, 2021.

          Any opposition to dispositive motion shall be filed no later than March 10, 2021.

          Any reply to dispositive motion shall be filed no later than May 15, 2021.

          The pre-trial conference shall be set upon completion of discovery.

          The trial of this case shall be set at the pre-trial conference.



SO ORDERED


                                               United States District Judge
